                              U.S. Equal Employment Opportunity Commission
                                          Honolulu Local Office                                         300 Ala Moana Blvd
                                                                                                                Room 4-257
                                                                                                         Honolulu, HI 96850
                                                                                                             (808) 541-3118
                                                                                                       TDD: 1-800-669-6820
                                                                                                        Fax: (808) 541-3390
                                                                                                            1-800-669-4000
Respondent: ALLIED UNIVERSAL SERVICES
EEOC Charge No.: 486-2019-00444 Amended
FEPA Charge No.:                                                                                         August 1, 2019

Ma. Arlene Levin
P.O. Box 1430
Pearl City, HI 96782


Dear Levin:

This is to acknowledge receipt of the above-numbered charge of employment discrimination against the above-named
respondent. Please use the "EEOC Charge No." listed above whenever you call us about this charge. The information
provided indicates that the charge is subject to:

          [X]               Title VII of the Civil Rights Act of 1964 (Title VII)
          [ ]               The Age Discrimination in Employment Act (ADEA)
          [X]               The Americans with Disabilities Act (ADA)
          [ ]               The Equal Pay Act (EPA)
          [ ]               The Genetic Information Nondiscrimination Act (GINA)

You need do nothing further at this time. We will contact you when we need more information or assistance. A copy of the
charge or notice of the charge will be sent to the respondent within 10 days of our receipt of the charge as required by our
procedures.

Please be aware that we will send a copy of the charge to Hawai'i Civil Rights Commission 830 Punchbowl Street Suite
411 Honolulu, HI 96813 as required by our procedures. If the charge is processed by that agency, it may require the
charge to be signed before a notary public or an agency official. Then the agency will investigate and resolve the charge
under their statute. If this occurs, section 1601. 76 of EEOC's regulations entitles you to ask us to perform a Substantial
Weight Review of the agency's final finding. To obtain this review, a written request must be made to this office within 15
days of receipt of the agency's final finding in the case. Otherwise, we will generally adopt the agency's finding as EEOC's.

The quickest and most convenient way to obtain the contact information and the status of your charge is to use EEOC's
Online Charge Status System, which is available 24/7. You can access the system via this link
(https://publicportal.eeoc.gov/portal) or by selecting the "My Charge Status" button on EEOC's Homepage
(www.eeoc.gov). To sign in, enter your EEOC charge number, your zip code and the security response. An informational
brochure is enclosed that provides more information about this system and its features.

While your charge is pending, please notify us of any change in your address, or where you can be reached if you have
any prolonged absence from home. Your cooperation in this matter is essential.

                                                          Sincerely,

                                                           er--:=
                                                          Glory Gervacio Saure


Office Hours: Monday- Friday, 8:00 a.m. - 4:30 p.m.
                                                   M       ocal Office Director
                                                          808) 541-3118

www.eeoc.gov

Enclosure( s ):
EEOC Form 161 (11/16)                      · U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Ma. Arlene Levin                                                                       From:            Honolulu Local Office
       P.O. Box 4345                                                                                           300 Ala Moana Blvd
       Honolulu, HI 96812                                                                                      Room 4-257
                                                                                                               Honolulu, HI 96850



       D                    On behalf of person(s) aggrieved whose identity is .
                            CONFIDENTIAL (29 CFR §1601.l(a))
EEOC Charge No.                                                                                                                                  Telflphone No,

                                                Raymond Griffin, Jr.,
486-2019-00444                                  Investigator                                                                                     (808) 541-3721
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       LJ        The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       LJ        Your allegations did not involve a disability as defin~d by the Americans With Disabilities Act.

       LJ        The Respondent employs less than the required number of employees or is not otherwise covered by. the statutes.


       D         Your charge was not timely .filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge ·
       [KJ       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


       D         Other (briefly state) ·



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission
                                                             •                •           !. Dlgitally slgned by Melissa Barrios

                                                     Me 11 Ssa Barr IO S.·.        , .,
                                                                                             DN:cn=Me_lissaBa11los,o:FresnolocalOffice,ou=U.S.
                                                                                             E~{)C. emad=meUssa.barrlos@-eeoc.gov, c=US
                                                                                            Dale: 2020.09.30 17.31:21 -07'00'
                                                                                                                                                  9/30/2020
 Enclosures(s)
                                                                    Melissa Barrios,                                                                    (Date Mailed)
                                                                    Acting Director
 cc:
           Brian Wallen
           Associate Counsel
           ALLIED UNIVERSAL           .
           161 WASHINGTON STFU:ET, SUITE 600
           Conshohocken, PA 19428
December 28, 2020


To whom It may concern,

I, Ma. Arlene Levin is making an attachment of the error in
EEOC case# 486-2019-00444 about the amended charge of discrimination.

That, I Ma. Arlene Levin has been hired as a security officer of Allied Universal
last December 13, 2017 at Honolulu branch and not May 23, 2017 as the case has been stated.

Thank you.



Ma~evin
808 469 8858
P.O. Box 4345 Honolulu, HI 96812
,' EEOC   Form 5 (11/09)



                                                                                                                  •{Kl
                           CHARGE OF DISCRIMINATION                                                          Charge Presented To:                   Agency(ies) Charge No(s}:
                This form is affected by the Privacy Act of 1974, See enclosed Privacy Act                               FEPA                                AMENDED
                        Statement and other Information before completing this form.
                                                                                                                         EEOC                           486-2019-00444
                                                                Hawai'i Civil Rights Commission                                                                      and EEOC
                                                                             State or looal Agency, if any

 Name (indicate Mr., Ms., Mrs.)                                                                                          Home f'~.ono (Incl. Area Code)            Data of B1rtl1

  Ma. Arlene Levin                                                                                                             (808) 469-8858                        1971
 Street Address                                                                     City. Sta lo and ZIP C,;,Ja

 P .0. Box 1430, Pearl City, HI 96782


 Named is tha Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.}
 Name                                                                                          No. Empl ~yees, Members Phone No. (Include Area Code)

 ALLIED UNIVERSAL SERVICES                                                                                                  800-1,000                      (808) 670-3350
 Streat Address                                                                     City, Stat~ and ZIP Code

  1132 Bishop St., Suite 300, Honolulu, HI 96813

  Name                                                                                                                   No.   Employees. Members       Phone No (Include Area Code)



  Street Address                                                                     City. State and ZIP Cede




  DISCRIMINATION BASED ON (Check approprrate box(es))                                                                              OA'fE(S) DISCRIM:NATION TOOK PLACE


    •          RACE    • •       COLOR          00      SEX

                                                        00
                                                                   •        RELIGION

                                                                                    •
                                                                                             0     NATIONAL ORIG N
                                                                                                                                          Ear1iest
                                                                                                                                      05-23-2019
                                                                                                                                                                Latest
                                                                                                                                                                  07-16-2019


                     •
           [ ] ] RETALIATION
                            OTHER (Specify)
                                               AGE              DISABILITY


  THE PARTICULARS ARE (If additional paper is needed, attach extra s/Jeet(s)):
                                                                                             GENETIC INFORMATION
                                                                                                                                           •        CONTINUING ACTION


                                                                                AMENDED

    On about May 23, 2017 I began working for the above-named employer. My last job was Security
    Officer.

    On or about May 23, 2019, I reported Nicholas Nick" Faniola (white male) to Service Manager Chris
                                                   11


    Chang (Hawaiian Chinese male) that Nick Faniola smells of alcohol when I relieved him and that there
    is a human waste on site that strongly smells like alcohol. Later on the same day, Nicholas Faniola
    began harassing me via phone and text message with profanity and repeatedly calling me a Filipino
    fucking bitch. He also threatened me to get removed from the work site assignment. Subsequently I
                                                                                 1
    complained then Field Supervisor Sarah Thomas (white female) bout Faniola s harassment. I do not
    believe Respondent took appropriate, corrective and preventive action. Subsequently, Faniola
    continued his harassment as well as making fabricated reports about me to the management.
  I want this charge filed with both the EEOC and the State or local Agency, if any. I             NOT ARY - When necessary for Stata and Local Agency Requirements
  will advise the agencies if I change my address or phone number and I will
  cooperale fully with them In the processing of my charge in accordance with their
 _pr_oc_e_du_re_s_.------------- ---------1                                                        I swear or aftlnn that I have read the above charge and that It is true to
                                                                                                   the bast of my knowledge, infonnation and belief.
   I declare under penalty of perjury that the above is true and correct.
                                                                                                   SIGNATUREOFCOMPLAINANT                    EEOC HLO
                                                                                                   SUBSCRIBED ANO SWORN TO BEFORE M.f:i T/-11S.,Q/gE2019
                                                                                                   {month, day, year)                 l) L Z, ~     J
                  Date                               Charging Party Signature
    ' EEOC Form 5 ( 11/09)




                                                                                                                    •[Kl
                             CHARGE OF DISCRIMINATION                                                             Charge Presented To:         Agency(ies) Charge No(s):
                  This form Is affecte<:l by the Pnvacy Act of 1974. See enclosed Privacy Act                               FEPA                         AMENDED
                         Statement and other information before completing th.s form.
                                                                                                                            EEOC                    486-2019-00444
                                                                  Hawai 1i Civil Rights Commission                                                               and EEOC
                                                                                State or .,tw:a/ Agency, if any

       failed to pay me for my about 93 hours (including 85 hours overtime) worked in June 2019 ending
       July 5, 2019. My repeated follow up has been ignored.

      I believe Respondent discriminated against me because of my sex (female) and national origin
      {Filipino) in violation of Title VII of the Civil Rights Act of 1864, as amended. I also believe
      Respondent discriminated against me because of my disability in violation of the Americans with
      Disabilities Act of 1990 (11 ADA 11 ) and the Americans with Disabilities Act Amendments Act ("ADAAA)"
-   ~ametlded.Fin-aHy,t~elieve-R-es-panclent~retaUat-ea-a9alns~f-er""'8nga9ing,-i-n1)1'-ot-ee-t-ed-aet-ivtt 1 .




      I want this charge filed with both the EEOC and the State or local Agency, if any. I             NOTARY - When necessary for State and Local Agency Requirements
      will advise the agencies if I change my address or phone number and I will
      cooperate fully with them in the processing of my charge in accordance with their
      proceclures.                                                                                     I swear or affinn that I have read the above charge and that it is true to
      l declare under penalty of perjury that the above is true and correct.                           the best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPLAINANT




         :1 l~:t, I'M) 1'1                        ~
                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                       (month, day, yea,}

                   Date                                Charging Party Signature
